Citation Nr: 1544456	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  07-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as a rash on face and arms).  

2.  Entitlement to service connection for an upper respiratory disorder (claimed as sinusitis).  

3.  Entitlement to service connection for lumbosacral strain.  

4.  Entitlement to initial rating in excess of 10 percent for costochondritis.  

5.  Entitlement to an initial compensable rating for nerve damage status post extraction of tooth number 17.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Alabama with active duty from June 2004 to August 2005, including service in Iraq.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2009 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2011 when, in part, it was remanded for additional development.  

The Board's September 2011 remand included the matter of entitlement to service connection an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  A January 2014 rating decision granted service connection for an acquired psychiatric disorder, to include depression and PTSD.  Accordingly, such matter is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above, the matters on appeal were remanded by the Board in September 2011 for additional development, to include securing outstanding VA treatment records, Social Security Administration (SSA) records, VA Vocational Rehabilitation records, and contemporaneous VA examinations.  The record shows that the VA secured at least SSA records, as well as VA examinations, but there is no evidence of a supplemental statement of the case (SSOC) since February 2011 (prior to the September 2011 Board remand).  In a June 2015 brief by the Veteran's representative, it was requested that the case be remanded under Stegall v. West, 11 Vet. App. 268 (1998), as there was no evidence of a contemporaneous SSOC, relecting the Veteran's affirmative rejection of a waiver of AOJ initial review of evidence received since the Board's September 2011 remand.  In light of a lack of a SSOC since February 2011, and a significant amount of newly submitted/secured evidence since, and a lack of a waiver of initial AOJ consideration of such evidence, it remains unclear whether the Board's September 2011 orders remain uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, a review of the record shows that there are outstanding VA treatment records and apparently VA Vocational Rehabilitation records that have not been associated with the claims file.  As such, these outstanding VA records must be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stegall, 11 Vet. App. at 271.  

Finally, the Board's September 2011 remand instructions included obtaining contemporaneous VA examinations regarding the Veteran's service connection and increased rating claims.  For various reasons, the Board finds the examinations to be inadequate and/or no longer contemporaneous.  Hence, the Board finds that new examinations must be provided to the Veteran to determine the nature and etiology of her lumbosacral spine, respiratory, and skin disabilities, and to determine the current nature and severity of her costochondritis and nerve damage status post extraction of tooth number 17.  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records that are dated from October 2012, particularly from the Tuscaloosa and Birmingham VA Medical Centers.  
2. Obtain all VA Vocational Rehabilitation records and associate them with the claims file.  
3. Afford the Veteran appropriate VA examinations to determine whether it is at least as likely as not that she has a skin, lumbosacral spine, and/or respiratory disability that is related to or had its onset in service.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted.  All findings and conclusions should be set forth in a legible report.  

In offering the opinion(s), the examiner(s) must specifically acknowledge and discuss the Veteran's report of low back pain, respiratory symptomatology, skin rashes during service and/or since her separation from service, which are objectively documented in the claims file.  

4. Provide the Veteran VA examinations to determine the current severity of the Veteran's service-connected costochondritis and nerve damage status post extraction of tooth number 17.  The claims file should be made available to and reviewed by the examiners.  All indicated studies and tests should be complete.  

The examiner must comment on the impact of the Veteran's costochondritis and nerve damage status post extraction of tooth number 17 on her ability to work. 

A complete rationale for all opinions expressed should be set forth in a legible report.  
5. Then readjudicate the issues on appeal (to include TDIU).  If the benefits sought on appeal are not granted in full, issue the Veteran a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




